                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:13CR362

        vs.
                                                              ORDER ON APPEARANCE FOR
ANDREA MCCORD,                                              SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on February 18, 2020 regarding Amended Petition
for Offender Under Supervision [87].      Jon Natvig represented the defendant.       Thomas Kangior
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [82].
The government’s oral motion to dismiss Petition for Offender Under Supervision [82] is granted
without objection.
        The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on May 21, 2020.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 18th day of February, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
